         Case 5:19-cv-00489-R Document 85 Filed 06/03/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) VICKI JO LEWIS, individually and as co-         )
Personal Representative of the ESTATE OF            )
ISAIAH MARK LEWIS, deceased; and                    )
(2) TROY LEVET LEWIS, individually and as           )
co-Representative of the                            )
ESTATE OF ISAIAH MARK LEWIS, deceased,              )
                                                    )
                         Plaintiffs,                )
                                                    )
vs.                                                 )     Case No. CIV-19-489-R
                                                    )
(1) CITY OF EDMOND, OKLAHOMA;                       )
(2) POLICE SGT. MILO BOX; AND                       )
(3) POLICE OFFICER DENTON SCHERMAN,                 )
                                                    )
                         Defendants.                )

                                       ORDER

      The plaintiff’s Motion [Dkt. 84] for Leave to File Exhibit “PX12” (“Incident

Summary - June 22, 2019”) to their response to Defendant City of Edmond’s Motion for

Summary Judgment under seal is granted.

      IT IS SO ORDERED this 3rd day of June 2021.
